DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to amendments/ communications filed on 03/02/2021.
Claim 22 and 25 have been amended (claims 1, 12, 23, and 25 are independent).
Claim 24 was previously withdrawn from consideration (non-elected).
Claims 1-23 and 25 are presented for examination and remain pending in this application.

Examiner’s Note
On March 24 2021, Examiner Khanal called the Attorney of Record, Mr. Dominic M. Kotab (Reg. #: 42762), with respect to putting the application in condition of allowance via an Examiner’s amendment. Examiner proposed amending the independent claims to include limitations of claim 22. On March 25 2021, Mr. Kotab informed the examiner that the client decided to decline Examiner’s proposal to add claim 22. This action is in response to the client’s decision.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/24/2021 was filed after the mailing date of the non-Final Rejection on 12/08/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to arguments regarding Claim Objections
In the non-Final Rejection mailed on 12/08/2020, Claim 25 was objected to because of minor informalities. In the response filed on 03/02/2021, applicant amends the claim to obviate the objections. As a result, the claim objection made in the non-Final Rejection has been withdrawn.
Response to arguments regarding Double Patenting
The Applicant's arguments, see page 11-12 of REMARKS, filed 03/02/2021, with respect to non-statutory double patenting rejection have been fully considered but they are not persuasive. In the response filed on 03/02/2021, applicant argues:
“Applicant respectfully disagrees, and notes that as shown herein below, the Chakra, White, and Herger references fail to disclose at least "identifying historical data sharing behavior associated with the historical event, utilizing the server device, the historical data sharing behavior including an alteration of a shared data access level of one of the plurality of users during a portion of the historical event" (see independent Claim 1 as exemplary), as claimed by Applicant. 
Accordingly, for at least the above reasons, Applicant submits the '480 patent in view of the Chakra, White, and Herger references does not render Applicant's claims obvious. Applicant thus respectfully requests withdrawal of the instant double patenting rejection for this reason.” (See page 11-12 of REMARKS, filed 03/02/2021).

In response to the applicant’s argument, examiner notes, as shown herein below, that the combination of Chakra, White, and Herger references discloses all the limitations argued upon by the applicant (i.e., "identifying historical data sharing behavior associated with the historical event, utilizing the server device, the historical data sharing behavior including an alteration of a shared data access level of one of the plurality of users during a portion of the historical event”), as claimed. More specifically, determining service level modification history of the attendees of the scheduled meeting in prior meetings, as taught by Herger (see Fig.1:102 and/or 110; also see [0028]-[0029] in view of Fig.2:202; also see last 6 lines of [0017]; also see [0018]-[0019]) teaches the claimed feature of identifying alteration of a shared data access level of one of the plurality of users during a portion of the historical event.

Response to arguments regarding 35 U.S.C. §103
The Applicant's arguments, see page 12-22 of REMARKS, filed 03/02/2021, with respect to rejection of independent claims 1, 12 and 23 as well as their respective dependent claims, under 35 USC §103 have been fully considered but they are not persuasive. In the response filed on 03/02/2021, applicant argues in substance that:
“More specifically, with respect to independent Claim 1, the Examiner has relied on the Abstract and Paragraph [0024] of the Chakra reference, in addition to Paragraphs [0017]-[0019] and [0028]-[0029] from the Herger reference to make a prior art showing of applicant's claimed "identifying historical data sharing behavior associated with the historical event, utilizing the server device, the historical data sharing behavior including an alteration of a shared data access level of one of the plurality of users during a portion of the historical event." 
Additionally, on Page 15 of the NFOA, the Examiner has argued that "determining service level modification history of the attendees of the scheduled meeting in prior meetings implies identifying alteration of a shared data access level of one of the plurality of users during a portion of the historical event." 
Applicant respectfully disagrees, and notes that the above excerpts from Chakra disclose that a behavior monitoring engine... can be used to detect behavior, which is stored in a user/device associated manner as historical data" (Paragraph [0024] - emphasis added).
Additionally, the above excerpts from Herger disclose "determining a context... for [a] scheduled meeting... based on the contextual data," where "contextual data may include, for example, a topic of the scheduled meeting and/or attendee data associated with the scheduled meeting," and may also "include an assessment of the service levels from attendees of the scheduled meeting, a service usage and service level modification history of the attendees of the scheduled meeting, a location in a virtual world, and/or a history of participation of the attendees of the scheduled meeting in prior meetings" (Paragraph [0017] - emphasis added).
However, detecting and storing behavior as historical data, as in Chakra, and disclosing that contextual data includes a service level modification history of attendees of a scheduled meeting, as in Herger fails to teach "identifying historical data sharing behavior associated with the historical event, utilizing the server device, the historical data sharing behavior including an alteration of a shared data access level of one of the plurality of users during a portion of the historical event" (emphasis added), as claimed by applicant.” (See page 12-13 of REMARKS, filed 03/02/2021).

In response to the applicant’s arguments, it is first noted that the examiner relied on the Chakra reference for the limitation identifying historical data sharing behavior associated with the historical event, utilizing the server device (see page 13 of Non-Final Rejection - 12/08/2020), and explicitly identified that Chakra does not explicitly disclose wherein the historical data sharing behavior includes an alteration of a shared data access level of one of the plurality of users during a portion of the historical event (see last line on page 13 and first 4 lines on page 14 of Non-Final Rejection - 12/08/2020).
It is also noted that Chakra teaches ascertaining pattern relating to an application state of computing devices for previous meetings (see Abstract). Chakra further teaches detecting consistent behavior before/ during a meeting of a designated type for a number of times, and establishing a pattern for that meeting type, which causes the pattern specified programmatic actions to be automatically enabled a next time a meeting of that type occurs (see [0023]-[0024]). Examiner articulates that this feature disclosed by Chakra is same as the claimed limitation identifying historical data sharing behavior associated with the historical event.
As set forth above, Chakra does not explicitly disclose wherein the historical data sharing behavior includes an alteration of a shared data access level of one of the plurality of users during a portion of the historical event. Instead, examiner relied on the Herger reference for the limitation (see Herger [0017]-[0019] and [0028]-[0029]).
identifying alteration of a shared data access level of one of the plurality of users during a portion of the historical event.

“In addition, it appears that the Examiner has relied on an inherency argument regarding the above emphasized claim limitations. In view of the arguments made hereinabove, any such inherency argument has been adequately rebutted, and a notice of allowance or a specific prior art showing of such claim features, in combination with the remaining claim elements is respectfully requested. (See MPEP 2112).
Further, in response, applicant asserts that the fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. In re Rijckaert, 9 F.3d 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993); In re Oelrich, 666 F.2d 578, 581-82, 212 USPQ 323, 326 (CCPA 1981). "To establish inherency, the extrinsic evidence 'must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient."' In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51 (Fed. Cir. 1999)." (See page 13-14 of REMARKS, filed 03/02/2021).

 identifying historical data sharing behavior associated with the historical event, utilizing the server device (see Abstract and [0023]-[0024]), and reference to Herger discloses the feature of identifying alteration of a shared data access level of one of the plurality of users during a portion of the historical event (see Herger [0017]-[0019] and [0028]-[0029]).
Examiner has not relied on an inherency argument regarding the above emphasized claim limitations, because as shown in the above responses to the applicant’s arguments, by combining or modifying the teachings of the prior art to Chakra and Herger, one of ordinary skill in the art would arrive at the argued method step of identifying historical data sharing behavior associated with the historical event, utilizing the server device, the historical data sharing behavior including an alteration of a shared data access level of one of the plurality of users during a portion of the historical event. 
In addition, applicant argues that inherency may not be established by probabilities or possibilities, and that the missing descriptive matter should necessarily be present in the thing described in the reference (to establish inherency). However, applicant’s argument fail to particularly identify what matter or claimed element is missing from the disclosures of the references for which Examiner has allegedly relied on an inherency.

“Additionally, with respect to independent Claim 1, the Examiner has relied on Paragraphs [0017]-[0019], [0022]-[0026], and [0032]-[0035] from the Herger reference to make a prior art showing of applicant's claimed "automatically removing the one of the plurality of users from a file sharing application at a predetermined time during the scheduled event." 
Also, on Page 16 of the NFOA, the Examiner has argued the following: 
'image are downloaded during the meeting implies that file sharing application is used during the meeting to access and/or download files from network server; examiner articulates that automatically modifying a service level of the scheduled meeting for an attendee to control security parameter for the network application resource and/or communication access to a network server corresponds to automatically removing the one of the plurality of users from a file sharing application at a predetermined time during the scheduled event... examiner articulates that predetermined time during the scheduled event is implied as the meeting is scheduled at predetermined time in an electronic calendar.' 

Applicant respectfully disagrees, and notes that the above excerpts from Herger disclose "automatically modify[ing] a service level... of the scheduled meeting... for an attendee of the scheduled meeting based on the context... of the scheduled meeting," where the "service level... can control... communication access to a network server" (Paragraph [0018] - emphasis added). Additionally, the above excerpts disclose that "a user may have two meetings scheduled at the same time in an electronic calendar" (Paragraph [0032] - emphasis added). 
However, modifying a service level of a scheduled meeting, where the service level can control communication access to a network server, as in Herger, fails to teach "automatically removing the one of the plurality of users from a file sharing application at a predetermined time during the scheduled event" (emphasis added), as claimed by applicant. 
More specifically, Herger only generally discloses the modification of a service level that can include communication access to a network server, which does not teach muting a user device during a certain time frame, which does not teach "automatically removing the one of the plurality of users from a file sharing application" (emphasis added), where such removal is performed "at a predetermined time during the scheduled event" (emphasis added), as specifically claimed by applicant. (See page 14-15 of REMARKS, filed 03/02/2021).

In response to the applicant’s arguments, it is first noted that Herger discloses (at [0017]) a context-determining module 110 that is configured to determine a context 112 for the scheduled meeting identifying alteration of a shared data access level of one of the plurality of users during a portion of the historical event.
It is also noted that Herger further discloses (at [0018]) service-modifying module 114 configured to automatically modify a service level 116 of the scheduled meeting 109 for an attendee of the scheduled meeting based on the context 112 of the scheduled meeting 109 (to control a security parameter for the network application resource, a communication bandwidth for the network application resource, an execution speed of the network application resource, and/or communication access to a network server). The service-modifying module 114 can also be configured to modify the service level 116 based on activation of a mute button 128 during the scheduled meeting 109 (see [0019]). 
Automatically modifying a service level of the scheduled meeting for an attendee to control a security parameter for the network application resource, and/or communication access to a network server, based on the contextual data (i.e., a service usage and service level modification history of the attendees of the scheduled meeting in prior meetings) and/or based on activation of a mute button 128 during the scheduled meeting 109 is the same as automatically implementing the data sharing actions in response to an initialization of the scheduled event, including automatically removing the one of the plurality of users from a file sharing application at a predetermined time during the scheduled event, as claimed.

“Again, it appears that the Examiner has relied on an inherency argument regarding the above emphasized claim limitations. In view of the arguments made hereinabove, any such inherency argument has been adequately rebutted, and a notice of allowance or a specific prior art showing of such claim features, in combination with the remaining claim elements is respectfully requested. (See MPEP 2112) 
Further, in response, applicant asserts that the fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. In re Rijckaert, 9 F.3d 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993); In re Oelrich, 666 F.2d 578, 581-82, 212 USPQ 323, 326 (CCPA 1981). "To establish inherency, the extrinsic evidence 'must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient."' In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51 (Fed. Cir. 1999). 
To establish a prima facie case of obviousness, three basic criteria must be met. First, there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings. Second, there must be a reasonable expectation of success. Finally, the prior art reference (or references when combined) must teach or suggest all the claim limitations. The teaching or suggestion to make the claimed combination and the reasonable expectation of success must both be found in the prior art and not based on applicant's disclosure. In re Vaeck,947 F.2d 488, 20 USPQ2d 1438 (Fed.Cir.1991).
Applicant respectfully asserts that at least the third element of the prima facie case of obviousness has not been met, since the prior art excerpts, as relied upon by the Examiner, fail to teach or suggest all of the claim limitations, as noted above. Thus, a notice of allowance or specific prior art showing of each of the foregoing claim elements, in combination with the remaining claimed features, is respectfully requested." (See page 15-16 of REMARKS, filed 03/02/2021).

In addition, applicant argues that inherency may not be established by probabilities or possibilities, and that the missing descriptive matter should necessarily be present in the thing described in the reference (to establish inherency). However, applicant’s argument fail to particularly identify what matter or claimed element is missing from the disclosures of the references for which Examiner has allegedly relied on an inherency.

The Applicant's arguments with respect to the rejection of claims depending from independent claim 1 (see page 16 of REMARKS, filed 03/02/2021), appear to stem from the applicant's assertion that claim 1 is allowable. However, as set forth above, this assertion does not hold ground. Therefore, the rejections of the dependent claims persist.

The Applicant's arguments with respect to rejection of claims 12-20 under 35 USC §103 (see page 16 of REMARKS, filed 03/02/2021), have been considered, but are also non-persuasive for the same reasons as set forth above, as same rationale applies.

The Applicant's arguments with respect to rejection of claim 23 under 35 USC §103 (see page 16 of REMARKS, filed 03/02/2021), have been considered, but are also non-persuasive for the same reasons as set forth above, as same rationale applies.

The Applicant's arguments with respect to rejection of dependent claim 4 under 35 USC §103 (see page 21 of REMARKS, filed 03/02/2021), appear to stem from the applicant's assertion that independent claim 1 is allowable. However, as set forth above, this assertion does not hold ground. Therefore, the rejections of the dependent claim 4 persists.

The Applicant's arguments with respect to rejection of dependent claim 8 under 35 USC §103 (see page 22 of REMARKS, filed 03/02/2021), appear to stem from the applicant's assertion that independent claim 1 is allowable. However, as set forth above, this assertion does not hold ground. Therefore, the rejections of the dependent claim 8 persists.

The Applicant's arguments with respect to the rejection of claims 10 and 21 depending from independent claims 1 and 12 (see page 22 of REMARKS, filed 03/02/2021), appear to stem from the applicant's assertion that independent claims 1 and 12 are allowable. However, as set forth above, this assertion does not hold ground. Therefore, the rejections of the dependent claims 10 and 21 persist.

The Applicant's arguments, see page 17-21 of REMARKS, filed 03/02/2021, with respect to rejection of claim 25 under 35 USC §103 have been fully considered but they are not persuasive. In the response filed on 03/02/2021, applicant argues in substance that:
“… with respect to independent Claim 25, the Examiner has relied on Paragraphs [0031] and [0043]-[0044] from the Chakra reference to make a prior art showing of applicant's claimed "identifying a match between the scheduled event and one of the plurality of stored historical events, utilizing the server device, in response to determining that a predetermined number of the plurality of characteristics of the scheduled event match a predetermined number of characteristics of the one of the plurality of stored historical events." 
Applicant respectfully notes that the above excerpts from Chakra disclose that "meeting metadata... can contain characteristics of events or meetings scheduled in a user's calendar" (Paragraph [0031] - emphasis added), and that 'if a meeting is encountered that contains John Smith as a participant, and "Company A" is in the title, it would be considered this meeting type' (Paragraph [0044] - emphasis added). 
However, disclosing that meeting metadata can include characteristics of meetings, and determining a meeting type based on participants and title, as in Chakra, fails to teach "identifying a match between the scheduled event and one of the plurality of stored historical events, utilizing the server device, in response to determining that a predetermined number of the plurality of characteristics of the scheduled event match a predetermined number of characteristics of the one of the plurality of stored historical events" (emphasis added), as claimed by applicant. 
More specifically, Chakra only discloses that a meeting type can be based on participants and a title, which does not teach "identifying a match between the scheduled event and one of plurality of stored historical events, utilizing the server device, in response to determining that a predetermined number of the plurality of characteristics of the scheduled event match a predetermined number of characteristics of the one of the plurality of stored historical events" (emphasis added), as specifically claimed by applicant.” (See page 17-18 of REMARKS, filed 03/02/2021).

In response to the applicant’s argument that Chakra only discloses that a meeting type can be based on participants and a title, and that Chakra does not teach "identifying a match between the scheduled event and one of plurality of stored historical events, in response to determining that a predetermined number of the plurality of characteristics of the scheduled event match a predetermined number of characteristics of the one of the plurality of stored historical events” as claimed, it is noted that Chakra at [0042]-[0044] in view of Fig.3 discloses that a user's selected options define a meeting type via an interface 305 for automating user actions during scheduled events based on historical data. A user can use this control to select a meeting for modification. For example, a user selected option (configurable settings) enables a requirement of certain participants (e.g. John Smith at Fig.3:330) and/or the matching of the meeting title (e.g. "Company A" anywhere in the meeting title; also see Fig.3:340). With these specified options, if a meeting is encountered that contains John Smith as a participant, and "Company A" 
The definable characteristics, such as time, date, location, participants, subject, and the like maintained within a calendaring system correspond to predetermined number of the plurality of characteristics of the one of the plurality of stored historical events. Encountering/ determining a matching meeting (predefined meeting type) by matching these definable characteristics, driven by data maintained within a calendaring system, is the same as identifying a match between the scheduled event and one of plurality of stored historical events, in response to determining that a predetermined number of the plurality of characteristics of the scheduled event match a predetermined number of characteristics of the one of the plurality of stored historical events, as claimed.

“Additionally, with respect to independent Claim 25, the Examiner has relied on Paragraph [0010] from the Chakra reference to make a prior art showing of applicant's claimed "creation of a data sharing group that includes one or more of the plurality of users." 
Also, on Page 28 of the NFOA, the Examiner has argued that the "initiation of a conferencing session involving participant devices implies a creation of a data sharing group that includes one or more of the plurality of users." 
Applicant respectfully disagrees and notes that the above excerpt from Chakra discloses that "a meeting establisher can record conferencing data in a meeting entry, which is used by participant devices configured to automatically initiate a conferencing session based upon the conferencing data" (Paragraph [0010] - emphasis added). 
However, recording conferencing data in a meeting entry, and initiating a conferencing session, as in Chakra, fails to teach the "creation of a data sharing group that includes one or more of the plurality of users" (emphasis added), as claimed by applicant. 
More specifically, Chakra only discloses the initiation of a conferencing session, which does not teach the "creation of a data sharing group that includes one or more of the plurality of users" (emphasis added) that is included within "historical data sharing behavior stored in association with the matching stored historical event" (see independent Claim 25 for context - emphasis added), as specifically claimed by applicant.." (See page 18 of REMARKS, filed 03/02/2021).

In response to the applicant’s arguments, it is noted that [0010] discloses that a meeting comprises of one or more of the meeting participants (e.g., a meeting chairperson or presenter). Paragraph [0033] also suggests that such meeting is/are scheduled by sending a meeting invite. Furthermore, [0031] clearly shows that user can define a meeting type by configuring meeting participants. As is well evident from these paragraph, initiating an internet-based conference with certain recipients involve configuring meeting participants and/or sending meeting invite to these participants. Such a group of participants to whom the invite is sent in order to initiating an internet-based conference corresponds to a data sharing group created that includes one or more of the plurality of users.

“Further, with respect to independent Claim 25, the Examiner has relied on Paragraphs [0004] and [0009]-[0010] from the Chakra reference to make a prior art showing of applicant's claimed "altering of one or more security settings within one or more data sharing applications.
Additionally, on Page 29 of the NFOA, the Examiner has argued the following: 
'configuring user's computing device for an anticipated meeting indicates altering one or more security settings; security setting is also implied as [0004] indicates that it is well known in the art that such configuration settings for conference calls generally include/ require an special number to be dialed, a passcode to be input, and a participant enter some level of setup data (providing a name and other personal information) before a participant is granted access to a phone conference session.' 
Applicant respectfully disagrees and notes that the above excerpts from Chakra disclose that "a user can explicitly configure their computing device(s) to behave in a user specified manner in anticipation of a meeting occurrence" (Paragraph [0009] - emphasis added), which does not teach "an altering of one or more security settings within one or more data sharing applications" (emphasis added), as claimed by applicant. 
More specifically, Chakra only discloses that a user can configure a computing device in anticipation of a meeting, which does not teach "an altering of one or more security settings within one or more data sharing applications" (emphasis added) that is included within "historical data sharing behavior stored in association with the matching stored historical event" (see independent Claim 25 for context - emphasis added), as specifically claimed by applicant." (See page 18-19 of REMARKS, filed 03/02/2021).

In response to the applicant’s arguments that Chakra does not disclose “an altering of one or more security settings within one or more data sharing applications”, it is noted that Chakra discloses user consistently adjusts their computing device(s) in a fixed way in preparation for a meeting of a given type, i.e. adjust the application state/ setting of the computing device(s) in preparation for a meeting (see [0009]).  Furthermore, pre-meeting behavior adjustments to application state can include instantiating applications, loading content into one or more applications, and/or performing other programmatic actions (such as automatically executing a macro, script, or other set of one or more programmatic actions to dictate behavior of one or more computing devices). Conference calls generally include/ require an special number to be dialed, a passcode to be input, and a participant enter some level of setup data (providing a name and other personal information) before a participant is granted access to a phone conference session). Examiner articulates that entering these personal information (e.g. passcode for access) to change the configuration of user’s computing device for an anticipated meeting indicates altering one or more security settings within the conference applications.

“Further still, with respect to independent Claim 25, the Examiner has relied on Paragraphs [0009] and [0024] from the Chakra reference to make a prior art showing of applicant's claimed "terminating of predetermined applications during predetermined times of the scheduled event." 
Additionally, on Page 30 of the NFOA, the Examiner has argued the following: 
'terminating of predetermined applications during predetermined times the event is implied because an application state of one of more computing device associated with a user is monitored and patterns in this application state are correlated with meeting times; meeting times indicates predetermined times of the scheduled event.
Applicant respectfully disagrees and notes that the above excerpts from Chakra disclose that "behavior can refer to any set of user interactions (e.g., opening/closing applications" and "is stored in a user/device associated manner as historical data" (Paragraph [0024] - emphasis added), which does not teach "terminating of predetermined applications during predetermined times of the scheduled event" (emphasis added), in the context specifically claimed by applicant. 
More specifically, Chakra only discloses the storage of historical user interactions, which does not teach "terminating of predetermined applications during predetermined times of the scheduled event" (emphasis added) that is "performed during the scheduled event, based on the historical data sharing behavior" (see independent Claim 25 for context - emphasis added), as specifically claimed by applicant.” (See page 19-20 of REMARKS, filed 03/02/2021).

In response to the applicant’s arguments that Chakra does not disclose “a termination of one or more applications at a predetermined time within the stored historical event”, it is noted that the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 
In this case, Chakra discloses that user behavior monitoring engine 108 can be used to detect behavior/ pattern, which is stored as historical data 152… behavior can refer to any set of user interactions (e.g., opening /closing applications), which result in changes to an application state (see [0024]). This is same as “a termination of one or more applications”, as claimed. Paragraph [0024] does not clearly show correlation with time or “predetermined time within the stored historical event”, as claimed. However, predetermined time within the stored historical event is obvious as Chakra also suggests application state of one of more computing device associated with a user is monitored and patterns in this application state are correlated with meeting times (see [0090]). Meeting time corresponds to predetermined time during the historical event. Since closing of application are stored as historical behavior/ pattern of application state change, and since application state are correlated with meeting times, it would be obvious that the totality of the teachings disclose the claimed limitation of “a termination of one or more applications at a predetermined time within the stored historical event”.

“Also, it appears that the Examiner has relied on inherency arguments regarding many of the limitations of independent Claim 25, including several of the above emphasized claim limitations. In view of the arguments made hereinabove, any such inherency arguments have been adequately rebutted, and a notice of allowance or a specific prior art showing of such claim features, in combination with the remaining claim elements is respectfully requested. (See MPEP 2112) 
Further, in response, applicant asserts that the fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. In re Rijckaert, 9 F.3d 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993); In re Oelrich, 666 F.2d 578, 581-82, 212 USPQ 323, 326 (CCPA 1981). "To establish inherency, the extrinsic evidence 'must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient."' In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51 (Fed. Cir. 1999). 
To establish a prima facie case of obviousness, three basic criteria must be met. First, there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings. Second, there must be a reasonable expectation of success. Finally, the prior art reference (or references when combined) must teach or suggest all the claim limitations. The teaching or suggestion to make the claimed combination and the reasonable expectation of success must both be found in the prior art and not based on applicant's disclosure. In re Vaeck,947 F.2d 488, 20 USPQ2d 1438 (Fed.Cir.1991). 
Applicant respectfully asserts that at least the third element of the prima facie case of obviousness has not been met, since the prior art excerpts, as relied upon by the Examiner, fail to teach or suggest all of the claim limitations, as noted above. Thus, a notice of allowance or specific prior art showing of each of the foregoing claim elements, in combination with the remaining claimed features, is respectfully requested." (See page 20-21 of REMARKS, filed 03/02/2021).

In response to applicant's argument, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, as set forth above, reference to Chakra discloses all of the argued limitations. 


“Claims depending from independent Claim 25 are also believed to be allowable based on their dependence. If an independent claim is nonobvious under 35 U.S.C. section 103, then any claim depending therefrom is nonobvious. In re Fine, 837 F.2d 1071, (Fed. Cir. 1988). 
Applicant does not concede or assent to the Examiner's arguments as applied to independent Claim 25 and any claim depending therefrom in the previous communication(s). Rather, the rejection of independent Claim 25 and any claim depending therefrom is deemed improper at least by virtue of the reasons set forth herein and/or claim dependency, and Applicant reserves the right to further address the grounds of rejection in this or future actions and/or applications.” (See page 21 of REMARKS, filed 03/02/2021).

Applicant's arguments with respect to claims depending from independent Claim 25 have been considered but are moot because there are no such claims that are depending from independent Claim 25.

Claim Objections
Claims 22 and 25 is objected to because of the following informalities: 
Claim 22 recites “the event” (at least in lines 3 and 17). There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites “automatically removing the one of the plurality of users from a file sharing application at the the second predetermined time during the scheduled event” (see last 3 lines). Examiner suggest amending the claim to remove redundant “the” in the claim.
Appropriate correction is required.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5-7, 9, 11-12, 16-18, 20 and 23 is/are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-2 and 5-7 of U.S. Patent No. US 10484480 B2 in view of Chakra et al. (hereinafter, Chakra, US 20100042704 A1) and in view of White et al. (hereinafter, White, US 20150347980 A1) and in further view of Herger et al. (hereinafter, Herger, US 20140379405 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in the instant application are obvious variation of the method claims of the co-pending application, as shown below.

Claims 1, 12 and 23 of the instant application and claims 1-2 and 7 of U.S. Patent No. US 10484480 B2 claims limitations of automatically implementing, by the server device, one or more data sharing actions in response to an initialization of an event, including automatically removing the one of the plurality of users from an application at a predetermined time during the scheduled event (see claim 1 and 7), wherein the event is scheduled to occur at a future time (see claim 2).
U.S. Patent No. US 10484480 B2 do not expressly state identifying a scheduling of an event at a future time, utilizing a server device; prior to an occurrence of the scheduled event: determining a match between the scheduled event and an historical event based on characteristics of the scheduled event, including a plurality of users attending the scheduled event, utilizing the server device, identifying historical data sharing behavior associated with the historical event, utilizing the server device, the historical data sharing behavior including an alteration of a shared data access level of one of the plurality of users during a portion of the historical event, and determining, by the server device, one or more data sharing actions to be performed during the scheduled event, utilizing the historical data sharing behavior.
However, in an analogous art, Chakra discloses identifying a scheduling of an event at a future time (Fig.4:405; also see [0046]; also see Abstract: line 1), utilizing a server device (Fig.1:140; also see [0026]); prior to an occurrence of the scheduled event (also see [0046]-[0047]; occurrence associated with a scheduled meeting can be detected in advance of a meeting… e.g., 10 minutes before, 30 seconds : determining a match between the scheduled event and an historical event (see Fig.4:410-425; also see [0047]), identifying historical data sharing behavior associated with the historical event (see Abstract; also see [0024]), and determining, by the server device, one or more data sharing actions to be performed during the scheduled event, utilizing the historical data sharing behavior (see [0023]; also see Fig.4:425; also see [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chakra with the reference claim(s). One of ordinary skill in the art would have been motivated to reduce an amount of time a user spends manually preparing an application state of a set of computing devices in preparation for a meeting or other scheduled event (Chakra: [0009] lines 2-4).
U.S. Patent No. US 10484480 B2 (modified by Chakra) does not explicitly disclose that the historical data sharing behavior includes an alteration of a shared data access level of one of the plurality of users during a portion of the historical event, and that a match between the scheduled event and an historical event is determined based on characteristics of the scheduled event, including a plurality of users attending the scheduled event. U.S. Patent No. US 10484480 B2 (modified by Chakra) also does not explicitly disclose that the application is a file sharing application.
However, in an analogous art, White discloses prior to an occurrence of the scheduled event: determining a match between the scheduled event and an historical event based on characteristics of the scheduled event, including a plurality of users attending the scheduled event (see [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chakra, White with the reference claim(s). One of ordinary skill in the art would have been motivated to enhance or simplify the calendar event creation process by automating the new calendar event creation process as much as possible (White: [0020] lines 1-4).
U.S. Patent No. US 10484480 B2 (modified by Chakra and White) does not explicitly disclose that the historical data sharing behavior includes an alteration of a shared data access level of one of the 
Herger discloses identifying historical data sharing behavior associated with the historical event, utilizing the server device (see Fig.1:102 and/or 110), the historical data sharing behavior including an alteration of a shared data access level of one of the plurality of users during a portion of the historical event (see [0028]-[0029] in view of Fig.2:202; also see last 6 lines of [0017]; also see [0018]-[0019]; examiner articulates that determining service level modification history of the attendees of the scheduled meeting in prior meetings indicates identifying alteration of a shared data access level of one of the plurality of users during a portion of the historical event), and 
the application is a file sharing application (see [0022]-[0026]; image are downloaded during the meeting implies that file sharing application is used during the meeting to access and/or download files from network server).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chakra, White and Herger with the reference claim(s). One of ordinary skill in the art would have been motivated to improve performance of applications during online meeting (Herger: see last line of [0035]).

Claims 5 and 16 of the instant application and claim 5 of U.S. Patent No. US 10484480 B2 recite wherein the historical data sharing behavior further includes a creation of an instance of a meeting application in order to conduct a meeting with a plurality of users.

Claims 6 and 17 of the instant application and claim 6 of U.S. Patent No. US 10484480 B2 recite wherein the historical data sharing behavior further includes an invitation of one or more users to participate in the plurality of historical events.

Claims 7 and 18 of the instant application and claim 7 of U.S. Patent No. US 10484480 B2 recite wherein the historical data sharing behavior further includes running one or more applications that facilitate a sharing of data and sharing predetermined data with one or more users using the one or more applications.

Claims 9 and 20 of the instant application and claim 4 of U.S. Patent No. US 10484480 B2 recite storing the historical data sharing behavior in association with the historical event.

Claim 11 of the instant application and claim 11 of U.S. Patent No. US 10484480 B2 recite wherein the one or more data sharing actions include: sharing data during the scheduled event; initializing one or more applications during the scheduled event; and terminating one or more actions during the scheduled event.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5-7, 9, 11-20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakra et al. (hereinafter, Chakra, US 20100042704 A1) in view of White et al. (hereinafter, White, US 20150347980 A1) and in view of Herger et al. (hereinafter, Herger, US 20140379405 A1).

Regarding claim 1, Chakra discloses a computer-implemented method, comprising:
identifying a scheduling of an event at a future time (Fig.4:405; also see [0046]; occurrence associated with a scheduled meeting can be detected in advance of a meeting; also see Abstract: line 1; programmatic event related to a meeting can be detected), utilizing a server device (Fig.1:140; also see [0026]; system 100 uses a client-server configuration where application-state modifying responsibilities are performed in part upon a client computing device 104 and in part upon a server 140); 
prior to an occurrence of the scheduled event (see [0046]-[0047]; occurrence associated with a scheduled meeting can be detected in advance of a meeting… e.g., 10 minutes before, 30 seconds before, etc.): 
determining a match between the scheduled event and an historical event, utilizing the server device (see Fig.4:410-425; also see [0047]; metadata associated with the meeting can be retrieved and the category of the meeting can be determined based on the meeting metadata…the user settings associated with the meeting type can be retrieved, and the user settings can be compared with the occurring meeting; also see Abstract: line 2; At least one previous meeting similar to the meeting can be determined), 
identifying historical data sharing behavior associated with the historical event (see Abstract; A pattern relating to an application state of a set of at least one computing devices can be ascertained for at least one previous meeting; also see [0023]-[0024]; Behavior monitoring engine 108 can be used to detect behavior, which is stored in a user/device associated manner as historical data 152; Activity history engine 144 can discern patterns in the historical data 152), utilizing the server device (Fig.1:140),
determining, by the server device, one or more data sharing actions to be performed during the scheduled event, utilizing the historical data sharing behavior (see [0023]; Once consistent behavior is detected after a configurable number of times, a user 102 desired pattern can be established for that meeting type; also see Fig.4:425; also see [0047]; It can be determined if applications should be launched, if application content should be loaded, and/or if other programmatic actions are to be performed); and 
automatically implementing the one or more data sharing actions in response to an initialization of the scheduled event (see [0022]-[0023]; automating user actions during scheduled events based on historical data; also see Fig.1:122; scheduled event/ meeting is beginning in 5 minutes), utilizing the server device (Fig.1:140).
Although, and as set forth above, Chakra discloses determining a match between the scheduled event and an historical event prior to an occurrence of the scheduled event, Chakra does not explicitly disclose a match between the scheduled event and an historical event is determined based on characteristics of the scheduled event, including a plurality of users attending the scheduled event. Furthermore, although, and as set forth above, Chakra discloses identifying historical data sharing behavior associated with the historical event prior to an occurrence of the scheduled event (see Abstract; also see [0024]), and automatically implementing the one or more data sharing actions in response to an initialization of the scheduled event (see [0022]-[0023]), Chakra does not explicitly disclose the historical data sharing behavior includes an alteration of a shared data access level of one of the plurality of users during a portion of the historical event, and the one or more data sharing actions includes automatically removing the one of the plurality of users from a file sharing application at a predetermined time during the scheduled event. 
White discloses prior to an occurrence of the scheduled event (see [0020]; a calendar event is being created (scheduling meeting) indicates that the scheduled event has not occurred yet): determining a match between the scheduled event and an historical event based on characteristics of the scheduled event, including a plurality of users attending the scheduled event (see [0020]; a user might be regularly , utilizing the server device (see Fig.8:800; also see [0041]; electronic device 800 control the processes in the described embodiment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of White with Chakra so that a match between the scheduled event and an historical event is determined prior to an occurrence of the scheduled event based on characteristics of the scheduled event, including a plurality of users attending the scheduled event.
One of ordinary skill in the art would have been motivated to enhance or simplify the calendar event creation process by automating the new calendar event creation process as much as possible (White: [0020] lines 1-4).
Although, and as set forth above, Chakra discloses identifying historical data sharing behavior associated with the historical event prior to an occurrence of the scheduled event (see Abstract; also see [0024]), and automatically implementing the one or more data sharing actions in response to an initialization of the scheduled event (see [0022]-[0023]), Chakra (modified by White) does not explicitly disclose the historical data sharing behavior includes an alteration of a shared data access level of one of the plurality of users during a portion of the historical event, and the one or more data sharing actions includes automatically removing the one of the plurality of users from a file sharing application at a predetermined time during the scheduled event.
Herger discloses identifying historical data sharing behavior associated with the historical event, utilizing the server device (see Fig.1:102 and/or 110), the historical data sharing behavior including an alteration of a shared data access level of one of the plurality of users during a portion of the historical event (see [0028]-[0029] in view of Fig.2:202; also see last 6 lines of [0017]; context-determining module 110 is configured to determine a context 112 for the scheduled meeting 109 based on the contextual data… contextual data may include an assessment of the service levels from attendees of the scheduled meeting, a service usage and service level modification history of the attendees of the scheduled meeting, and/or a history of participation of the attendees of the scheduled meeting in prior meetings; also see [0018]; the service level 116 can control a quality of service for a network application resource, a security parameter for the network application resource, a communication bandwidth for the network application resource, an execution speed of the network application resource, and/or communication access to a network server; also see [0019]; The service-modifying module 114 can also be configured to modify the service level 116 based on activation of a mute button 128 during the scheduled meeting; examiner articulates that determining service level modification history of the attendees of the scheduled meeting in prior meetings indicates identifying alteration of a shared data access level of one of the plurality of users during a portion of the historical event), and 
automatically implementing the one or more data sharing actions in response to an initialization of the scheduled event (see last 4 lines of [0005]; also see [0031] in view of Fig.2:206), utilizing the server device (see Fig.1:102 and/or 114), including automatically removing the one of the plurality of users from a file sharing application at a predetermined time during the scheduled event (see [0017]-[0019]; service-modifying module is configured to automatically modify a service level of the scheduled meeting for an attendee of the scheduled meeting based on the context of the scheduled meeting; the service level 116 can control a quality of service for a network application resource, a security parameter for the network application resource, a communication bandwidth for the network application resource, an execution speed of the network application resource, and/or communication access to a network server; also see [0022]-[0026]; image are downloaded during the meeting indicates that a file sharing application is used during the meeting to access and/or download files from network server; examiner articulates that automatically modifying a service level of the scheduled meeting for an .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Herger with Chakra and White so that the historical data sharing behavior includes an alteration of a shared data access level of one of the plurality of users during a portion of the historical event, and the one or more data sharing actions includes automatically removing the one of the plurality of users from a file sharing application at a predetermined time during the scheduled event.
One of ordinary skill in the art would have been motivated to improve performance of applications during online meeting (Herger: see last line of [0035]).

Regarding claim 2, Chakra (modified by White and Herger) discloses the computer-implemented method of claim 1, as set forth above. In addition, Herger further discloses wherein automatically removing the one of the plurality of users from the file sharing application includes automatically altering the shared data access level of the one of the plurality of users (see [0017]-[0019]; service-modifying module is configured to automatically modify a service level of the scheduled meeting for an attendee of the scheduled meeting based on the context of the scheduled meeting; the service level 116 can control a quality of service for a network application resource, a security parameter for the network application resource, a communication bandwidth for the network application resource, an execution speed of the network application resource, and/or communication access to a network server; examiner articulates that automatically modifying a service level of the scheduled meeting for an attendee to control security parameter for the network application resource and/or communication access to a network server corresponds to automatically altering the shared data access level of the one of the plurality of users).

One of ordinary skill in the art would have been motivated to improve performance of applications during online meeting (Herger: see last line of [0035]).

Regarding claim 3, Chakra (modified by White and Herger) discloses the computer-implemented method of claim 1, as set forth above. In addition, Herger further discloses wherein automatically removing the one of the plurality of users from the file sharing application includes automatically sending to a client device instructions to alter the shared data access level for the one of the plurality of users (see [0027]; a service level may automatically change, for example, by the inventive system automatically sending a signal to a service provider to trigger such a change; also see [0035]; tasks/ applications are running on the user's local device, and the context can be used to trigger an "application killer"; it suggests that such signal/ instruction are eventually sent to user’s local device to automatically trigger such a change in service level for the devices that are involved in the online meeting).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Herger with Chakra and White so that automatically removing the one of the plurality of users from the file sharing application includes automatically sending to a client device instructions to alter the shared data access level for the one of the plurality of users.
One of ordinary skill in the art would have been motivated to improve performance of applications during online meeting (Herger: see last line of [0035]).

Regarding claim 5, Chakra (modified by White and Herger) discloses the computer-implemented method of claim 1, as set forth above. In addition, Chakra further discloses wherein the historical data sharing behavior further includes a creation of an instance of a meeting application in order to conduct a meeting with a plurality of users (see [0023]; a user 102 can exhibit behavior affecting an application state before a meeting of a designated type. For example, before a video conferencing meeting, a user 102 can instantiate a virtual meeting application; also see [0009]; Adjustments to application state can include instantiating applications, loading content into one or more applications).

Regarding claim 6, Chakra (modified by White and Herger) discloses the computer-implemented method of claim 1, as set forth above. In addition, Chakra further discloses wherein the historical data sharing behavior further includes an invitation of one or more users to participate in the historical event (see [0044]; if a meeting is encountered that contains John Smith as a participant, and "Company A" is in the title, it would be considered this meeting type; John Smith corresponds to one or more users invited to participate in the historical event; also see [0031]; Meeting metadata 148 collected for each event include the participants information).

Regarding claim 7, Chakra (modified by White and Herger) discloses the computer-implemented method of claim 1, as set forth above. In addition, Chakra further discloses wherein the historical data sharing behavior further includes running one or more applications that facilitate a sharing of data (see [0010]; a presenter can cause participant computing devices to instantiate a presentation application and to load a presentation instance. In another example, a meeting establisher can record conferencing data in a meeting entry) and sharing predetermined data with one or more users using the one or more applications (see [0010]; a meeting establisher can record conferencing data in a meeting entry, which is used by participant devices configured to automatically initiate a conferencing session based upon the conferencing data; examiner articulates that using the recorded conferencing data to automatically initiate a conferencing session indicates sharing predetermined data with one or more users).

Regarding claim 9, Chakra (modified by White and Herger) discloses the computer-implemented method of claim 1, as set forth above. In addition, Chakra further discloses storing the historical data sharing behavior in association with the historical event (see [0024]; Behavior monitoring engine 108 can be used to detect behavior, which is stored in a user/device associated manner as historical data 152).

Regarding claim 11, Chakra (modified by White and Herger) discloses the computer-implemented method of claim 1, as set forth above. In addition, Chakra further discloses wherein the one or more data sharing actions include: 
sharing data during the scheduled event (see [0010]; a meeting establisher can record conferencing data in a meeting entry, which is used by participant devices configured to automatically initiate a conferencing session based upon the conferencing data);
initializing one or more applications during the scheduled event (see [0023]-[0024]; usage patterns can be discerned from historical behavioral data. For example, before a video conferencing meeting, a user 102 can instantiate a virtual meeting application; behavior can refer to any set of user interactions (e.g., opening /closing applications), which result in changes to an application state; also see [0003] lines 3-4; meeting preparation can include loading suitable content and applications upon a computing device used during meeting interactions); and
terminating one or more actions during the scheduled event (see [0024]; Behavior can refer to any set of user interactions (e.g., closing applications), which result in changes to an application state).

As for Claim(s) 12 and 23, the claims list all the same elements of claim 1, but in a computer program product comprising a computer readable storage medium having program instructions embodied therewith (see Chakra [0012]); and a system (see Chakra [0011]) comprising: a processor (see Chakra [0016]) and logic (see Chakra [0011]) form to carry out the steps of claim 1, rather than the method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claims 12 and 23.  

As for Claims 13-20, the claims do not teach or further define over the limitations in claims 2-9. Therefore, claims 13-20 are rejected for the same reasons as set forth in claims 2-9.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakra et al. (hereinafter, Chakra, US 20100042704 A1) in view of White et al. (hereinafter, White, US 20150347980 A1) and in view of Herger et al. (hereinafter, Herger, US 20140379405 A1) and in view of Lieb et al. (hereinafter, Lieb, US 20170093780 A1).
Regarding claim 4, Chakra (modified by White and Herger) discloses the computer-implemented method of claim 1, as set forth above. Chakra (modified by White and Herger) does not explicitly disclose selecting file data to be shared during the scheduled event, based on the file data shared during the historical event.
Lieb discloses selecting file data to be shared (see Fig.2:210; also see [0068] lines 1-2; one or more images for sharing are determined) during the scheduled event (see [0060] and [0063]; one or more images can be shared in a newly-created shared album or can be added to an existing shared album; the method can be initiated automatically/ periodically based on the occurrence of one or more particular events or conditions), based on the file data shared during the historical event (see [0082]-[0084]; sharing patterns of general users and/or particular user are determined based on the results of examining sharing activities and other user activities (based on historical user data); For example, a correlation can be determined between sharing images by the users and a particular type of event e.g., a business event; also see [0080]; type of event or user activity can be determined at the time of sharing activities, e.g., a holiday event, a sports game, a work meeting…based on user calendar data; also see [0098]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lieb with Chakra, White and Herger for selecting file data to be shared during the scheduled event, based on the file data shared during the historical event.
.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakra et al. (hereinafter, Chakra, US 20100042704 A1) in view of White et al. (hereinafter, White, US 20150347980 A1) and in view of Herger et al. (hereinafter, Herger, US 20140379405 A1) and in view of Lieb et al. (hereinafter, Lieb, US 20170093780 A1) and in view of Beerse et al. (hereinafter, Beerse, US 20130279678 A1).
Regarding claim 8, Chakra (modified by White and Herger) discloses the computer-implemented method of claim 1, as set forth above. In addition, Chakra further discloses wherein:
the scheduled event is identified by monitoring a calendar application (see Fig.1:142; also see [0022]; System 100 can use an automation engine 110 to automatically change application state of the computing device 104 based upon occurrences related to meeting events maintained by the calendaring application 142),
determining the match includes:
analyzing the scheduled event to determine characteristics of the scheduled event (see [0044]; The user can select one required participant, John Smith… if a meeting is encountered that contains John Smith as a participant, and "Company A" is in the title, it would be considered this meeting type), including a date that the scheduled event is to occur, a time that the scheduled event is to occur, and a location where the scheduled event is to occur (see [0029]; The meeting types defined in user 102's user profile 150 can apply to characteristics of meeting metadata 148 to determine which meetings are of which type; also see [0031]; These characteristics can make each event or meeting that is scheduled, unique, and identifiable. Defined meeting types can apply to meeting metadata 148 to establish discreet meeting types in which separate configurations can be applied. Meeting metadata 148 can include any number of different characteristics, including, but not limited to, time, date, location, participants, subject, and the like);
comparing the characteristics of the event to characteristics of a plurality of stored historical events ([0044]; a matching meeting is encountered that contains John Smith as a participant); and
determining that a predetermined number of the characteristics of the scheduled event match a predetermined number of characteristics of the historical event (see [0031]; characteristics of events or meetings scheduled in a user's calendar can make each event or meeting that is scheduled, unique, and identifiable; Meeting metadata can include any number of different characteristics, including, but not limited to, time, date, location, participants, subject, and the like. Meeting types can be defined that apply to any number of these definable characteristics; also see [0043]-[0044]; the user's selected options define a meeting type … controls can enable the requirement of certain participants and the matching of the meeting title… if a meeting is encountered that contains John Smith as a participant, and "Company A" is in the title, it would be considered this meeting type),
the historical data sharing behavior further includes: 
a sharing of predetermined data with one or more users (see [0010]; a meeting establisher can record conferencing data in a meeting entry, which is used by participant devices configured to automatically initiate a conferencing session based upon the conferencing data; examiner articulates that using the recorded conferencing data to automatically initiate a conferencing session indicates sharing predetermined data with one or more users), and
an enabling and altering one or more security settings within one or more data sharing applications (see [0009]-[0010]; a user can explicitly configure their computing device(s) to behave in a user specified manner in anticipation of a meeting occurrence; user-specific pre-meeting adjustments are made and system can include a learning algorithm so that a prediction of a user's desired application state for one or more computing devices for a given meeting type ,
the one or more data sharing actions include: 
sharing predetermined data with one or more users during the scheduled event (see [0010] in view of [0024]; a meeting establisher can record conferencing data in a meeting entry, which is used by participant devices configured to automatically initiate a conferencing session based upon the conferencing data; activity history engine 144 can discern patterns in the historical data 152 and establish programmatic actions to be taken when occurrences of a meeting event associated with a pattern are detected; examiner articulates that recorded conferencing data indicates predetermined data shared; detected occurrence of a meeting event corresponds to scheduled event), and
enabling and altering one or more security settings within one or more data sharing applications during the event (see [0022]; System 100 can use an automation engine 110 to automatically change application state of the computing device 104 (e.g., settings applied to active application instances) based upon occurrences related to meeting events maintained by the calendaring application 142. Programmatic changes to dynamically alter an application state of device 104 can be data driven programmatic events based upon historical data 152, metadata 148 associated with specific meeting events, user specific settings (e.g., stored in user profile 150), explicitly established state changes designated for a meeting related event, and/or other such factors).

However, Beerse discloses automatically implementing the one or more data sharing actions includes automatically sending to one or more client devices (see Fig.1:110, 120 and 130; also see [0037]; moderator 190 can be one of the participating individuals of the conference (such as the user utilizing device 110, 120, 130) instructions to display one or more selectable icons to perform predetermined actions (see [0037] and [0054] in view of Fig.3:337-338; corrective action handler 146 can pass the information on to a session moderator 190 to make a decision regarding whether or not to take a corrective action, and if so, which corrective action to take).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Beerse with Chakra, White and Herger to automatically send to one or more client devices instructions to display one or more selectable icons to perform predetermined actions.
One of ordinary skill in the art would have been motivated to ensure the conference call is conducted with a quality of session at or above the baseline (Beerse: [0005] lines 13-15).

Claim(s) 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakra et al. (hereinafter, Chakra, US 20100042704 A1) in view of White et al. (hereinafter, White, US 20150347980 A1) and in view of Herger et al. (hereinafter, Herger, US 20140379405 A1) and in view of Jon et al. (US 20150347982 A1).

Regarding claim 10, Chakra (modified White and Herger) discloses the computer-implemented method of claim 1, as set forth above. Chakra (modified White and Herger) does not explicitly disclose wherein determining the one or more data sharing actions to be performed during the scheduled event includes determining a group of users to invite to the scheduled event.
wherein determining the one or more data sharing actions to be performed during the scheduled event includes determining a group of users to invite to the scheduled event (see [0236]; the user has had a "Meeting 3" appointment at 1 pm the last four Fridays, for which a person named Jim is an invitee. As such, the first selectable item 3125 is for another recurrence of this meeting).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Jon with Chakra, White and Herger to have a method wherein determining the one or more data sharing actions to be performed during the scheduled event includes determining a group of users to invite to the scheduled event.
One of ordinary skill in the art would have been motivated to be able to identify patterns (e.g., recurring meetings) in the user's past calendar history, and propose appointments that continue such patterns (Jon: [0009] lines 1-8).

As for Claims 21, the claim does not teach or further define over the limitations in claim 10. Therefore, claim 21 is rejected for the same reasons as set forth in claim 10.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Chakra et al. (hereinafter, Chakra, US 20100042704 A1) in view of Herger et al. (hereinafter, Herger, US 20140379405 A1).
Regarding claim 25, Chakra discloses a computer-implemented method, comprising: 
identifying a scheduling of an event at a future time (Fig.4:405; also see [0046]; occurrence associated with a scheduled meeting can be detected in advance of a meeting; also see Abstract: line 1; programmatic event related to a meeting can be detected) by monitoring a calendar application of one or more users (see Fig.1:142; also see [0022]; System 100 can use an automation engine 110 to automatically change application state of the computing device 104 based upon occurrences related to meeting events maintained by the calendaring application 142), utilizing a server device (Fig.1:140; also ; 
prior to an occurrence of the scheduled event (see [0046]-[0047]; occurrence associated with a scheduled meeting can be detected in advance of a meeting… e.g., 10 minutes before, 30 seconds before, etc.): 
analyzing the scheduled event, utilizing the server device, to identify a plurality of characteristics of the scheduled event (see [0044]; The user can select one required participant, John Smith… if a meeting is encountered that contains John Smith as a participant, and "Company A" is in the title, it would be considered this meeting type; also see [0031]; Meeting metadata 148 can contain characteristics of events or meetings scheduled in a user's calendar; Meeting metadata 148 can include any number of different characteristics, including, but not limited to, time, date, location, participants, subject, and the like; these characteristics can make each event or meeting that is scheduled, unique, and identifiable), the plurality of characteristics including a date and time when the event is to occur, a location where the event is to occur, and a plurality of users attending the event (see [0029]; The meeting types defined in user 102's user profile 150 can apply to characteristics of meeting metadata 148 to determine which meetings are of which type; also see [0031]; These characteristics can make each event or meeting that is scheduled, unique, and identifiable. Defined meeting types can apply to meeting metadata 148 to establish discreet meeting types in which separate configurations can be applied. Meeting metadata 148 can include any number of different characteristics, including, but not limited to, time, date, location, participants, subject, and the like; see [0044]; The user can select one required participant, John Smith), 
comparing the plurality of characteristics of the scheduled event to characteristics of a plurality of stored historical events, utilizing the server device (see [0024]; Behavior monitoring engine 108 can be used to detect behavior, which is stored in a user/device associated manner as historical data 152; also see [0033]; Automation engine 110 can recreate the same actions user previously scheduled meeting or event of the same type; also see [0044]; a matching meeting is encountered that contains John Smith as a participant), 
identifying a match between the scheduled event and one of the plurality of stored historical events, utilizing the server device, in response to determining that a predetermined number of the plurality of characteristics of the scheduled event match a predetermined number of characteristics of the one of the plurality of stored historical events (see [0031]; characteristics of events or meetings scheduled in a user's calendar can make each event or meeting that is scheduled, unique, and identifiable; Meeting metadata can include any number of different characteristics, including, but not limited to, time, date, location, participants, subject, and the like. Meeting types can be defined that apply to any number of these definable characteristics; also see [0043]-[0044]; the user's selected options define a meeting type … controls can enable the requirement of certain participants and the matching of the meeting title… if a meeting is encountered that contains John Smith as a participant, and "Company A" is in the title, it would be considered this meeting type; also see [0046]; detected occurrence can be one defined and/or driven by data maintained within a calendaring system), 
identifying historical data sharing behavior stored in association with the matching stored historical event (see Abstract; A pattern relating to an application state of a set of at least one computing devices can be ascertained for at least one previous meeting; also see [0024]; Behavior monitoring engine 108 can be used to detect behavior, which is stored in a user/device associated manner as historical data 152; Activity history engine 144 can discern patterns in the historical data 152), utilizing the server device (Fig.1:140), the historical data sharing behavior including: 
an instantiation and running of one or more applications during the stored historical event (see [0023]-[0024]; usage patterns can be discerned from historical behavioral data. For example, before a video conferencing meeting, a user 102 can instantiate a virtual meeting application; behavior can refer to any set of user interactions (e.g., opening /closing applications), , 
an invitation of one or more additional users to participate in the stored historical event (see [0044]; if a meeting is encountered that contains John Smith as a participant, and "Company A" is in the title, it would be considered this meeting type; John Smith corresponds to one or more additional users invited to participate in the historical event; also see [0031]; Meeting metadata 148 collected for each event include the participants information), 
a creation of a data sharing group that includes one or more of the plurality of users (see [0010]; a meeting establisher can record conferencing data in a meeting entry, which is used by participant devices configured to automatically initiate a conferencing session based upon the conferencing data; also see [0031]; user can define a meeting type by configuring meeting participants; also see [0033]; meeting(s) is/are scheduled by sending a meeting invite to participants; examiner articulates that a conferencing session involving participant devices indicates a data sharing group that includes one or more of the plurality of users; examiner also articulates that initiation of a conferencing session involving participant devices indicates a creation of a data sharing group that includes one or more of the plurality of users), 
a sharing of predetermined data with one or more of the plurality of users (see [0010]; a meeting establisher can record conferencing data in a meeting entry, which is used by participant devices configured to automatically initiate a conferencing session based upon the conferencing data; examiner articulates that using the recorded conferencing data to automatically initiate a conferencing session indicates sharing predetermined data with one or more users), 
an altering of one or more security settings within one or more data sharing applications (see [0009]-[0010]; a user can explicitly configure their computing device(s) to , 
a termination of one or more applications at a first predetermined time within the stored historical event (see [0024]; Behavior can refer to any set of user interactions (e.g., opening /closing applications), which result in changes to an application state; also see [0009]; terminating of the one or more applications at a predetermined time within the historical event is obvious because an application state of one of more computing device associated with a user is monitored and patterns in this application state are correlated with meeting times; meeting times indicates predetermined time during the historical event), and 
determining, by the server device, data sharing actions to be performed during the scheduled event, based on the historical data sharing behavior (see [0023]; Once consistent behavior is detected after a configurable number of times, a user 102 desired pattern can be established for that meeting type; also see Fig.4:425; also see [0047]; It can be determined if applications should be launched, if application content should be loaded, and/or if other programmatic actions are to be performed), the data sharing actions including: 
a sharing of predetermined data during the scheduled event (see [0010] in view of [0024]; a meeting establisher can record conferencing data in a meeting entry, which is used by participant devices configured to automatically initiate a conferencing session based upon the , 
a running of predetermined applications during the scheduled event (see Fig.1:123-124; programs will automatically run in 15 seconds; also see Fig.4:445; also see [0047]; the selected applications can be automatically launched and/or other indicated programmatic actions can be automatically executed responsive to the meeting driven event), 
a terminating of predetermined applications during predetermined times of the scheduled event (see [0024]; Behavior can refer to any set of user interactions (e.g., closing applications), which result in changes to an application state… when occurrences of a meeting event associated with a pattern are detected, programmatic actions to be taken are established based on discerned patterns in the historical data; also see [0009]; terminating of predetermined applications during predetermined times the event is obvious because an application state of one of more computing device associated with a user is monitored and patterns in this application state are correlated with meeting times; meeting times indicates predetermined times of the scheduled event), and 
automatically implementing the data sharing actions in response to an initialization of the scheduled event (see [0022]-[0023]; automating user actions during scheduled events based on historical data; also see Fig.1:122; scheduled event/ meeting is beginning in 5 minutes), utilizing the server device (Fig.1:140).
Although, and as set forth above, Chakra discloses identifying historical data sharing behavior stored in association with the matching stored historical event prior to an occurrence of the scheduled event (see Abstract; also see [0024]), and automatically implementing the data sharing actions in response to an initialization of the scheduled event (see [0022]-[0023]), Chakra does not explicitly disclose the historical data sharing behavior includes an alteration of a shared data access level of one of 
Herger discloses the historical data sharing behavior including an alteration of a shared data access level of one of the plurality of users during a portion of the stored historical event (see [0028]-[0029] in view of Fig.2:202; also see last 6 lines of [0017]; context-determining module 110 is configured to determine a context 112 for the scheduled meeting 109 based on the contextual data… contextual data may include an assessment of the service levels from attendees of the scheduled meeting, a service usage and service level modification history of the attendees of the scheduled meeting, and/or a history of participation of the attendees of the scheduled meeting in prior meetings; also see [0018]; the service level 116 can control a quality of service for a network application resource, a security parameter for the network application resource, a communication bandwidth for the network application resource, an execution speed of the network application resource, and/or communication access to a network server; also see [0019]; The service-modifying module 114 can also be configured to modify the service level 116 based on activation of a mute button 128 during the scheduled meeting; examiner articulates that determining service level modification history of the attendees of the scheduled meeting in prior meetings indicates identifying alteration of a shared data access level of one of the plurality of users during a portion of the historical event), and
the data sharing actions including: a removing of one of the plurality of users from a file sharing application at a second predetermined time during the scheduled event (see [0017]-[0019]; service-modifying module is configured to automatically modify a service level of the scheduled meeting for an attendee of the scheduled meeting based on the context of the scheduled meeting; the service level 116 can control a quality of service for a network application resource, a security parameter for the network application resource, a communication bandwidth for the network application resource, an execution speed of the network application resource, and/or communication access to a network server; also see [0022]-[0026]; image are downloaded during the meeting indicates that a file sharing application ; and 
automatically implementing the data sharing actions in response to an initialization of the scheduled event (see last 4 lines of [0005]; also see [0031] in view of Fig.2:206), utilizing the server device (see Fig.1:102 and/or 114), including automatically removing the one of the plurality of users from a file sharing application at the the second predetermined time during the scheduled event (see [0017]-[0019]; also see [0022]-[0026]; image are downloaded during the meeting indicates that a file sharing application is used during the meeting to access and/or download files from network server; examiner articulates that automatically modifying a service level of the scheduled meeting for an attendee to control security parameter for the network application resource and/or communication access to a network server corresponds to automatically removing the one of the plurality of users from a file sharing application at the other predetermined time during the scheduled event; also see [0032]-[0035]; examiner articulates that predetermined time during the scheduled event is obvious as the meeting is scheduled at the other predetermined time in an electronic calendar).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Herger with Chakra so that the historical data sharing behavior includes an alteration of a shared data access level of one of the plurality of users during a portion of the historical event, and the data sharing actions include automatically removing the one of the plurality of users from the file sharing application at the second predetermined time during the scheduled event.
.

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim (claim 1), but would be allowable if rewritten in independent form, overcoming the claim objection set forth in this Office Action, and including all of the limitations of the base claim and any intervening claims.

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Krstulich (US 7675873 B2) teaches enhanced IP-voice conferencing with auto mute.
Taisdeal (US 20060294043 A1) discloses the system includes a database containing information about each member using the system, including the member's history of adding themselves to guest lists for events, removing themselves from such guest lists, failing to attend events, etc., and the system will prevent members having a reliability rating lower than a threshold from adding themselves to the guest list.
Kumahara (US 20170200128 A1) discloses the electronic communication participant engine can remove users based on text indicating that a user cannot attend an event, based on a lack of response from a user for a particular response period (e.g., a user fails to respond to an invitation within a response period), or some other factor.
Horvitz (US 7644144 B1) Furthermore, if a person updates their calendar to indicate that they will not be attending a meeting with the user, then the person can be dynamically removed from the group of people with whom the user will meet.
Geppert et al. (US 20100251142 A1) discloses session control settings persists and automatically applied to schedule and ad-hoc conferences.
Susann Marie et al. (US 20090150194 A1) teaches disabling application programs, such as e-mail and chat sessions during a meeting.
Day (US 20070060107 A1) discloses method to automatically modify device behavior appropriately in dependence on the data from the first application for a time period determined by that data (e.g. silent mode for 1 hour to coincide with the meeting duration).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDARVA KHANAL whose telephone number is (571)272-8107.  The examiner can normally be reached on MON-FRI, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SANDARVA KHANAL/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453